DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 5, 7-12, 14, 16-17 and 19-22 were previously pending and subject to the non-final action on Aug. 19, 2021. In the response filed on Nov. 19, 2021, claims 1, 12, and 19 were amended. Therefore, claims 1-2, 5, 7-12, 14, 16-17 and 19-22 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, see pages 11-15, filed Dec. 03, 2020 with respect to the rejection of claims 1-2, 5, 7-12, 14, 16-17 and 19-22 under U.S.C. 103 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7-9, 12, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US PGPUB: 20120221659, File. Date: May. 3, 2012 hereinafter “Brown”) in view of Yun et al.  (US PGPUB: 20150116251 File Date: Jan. 05, 2015 hereinafter "Yun") and further in view of Breiner (US PGPUB: 20030122791, Filed Date: Jan. 28, 2002)
Regarding independent claim 1, Brown teaches: A computing device comprising: one or more display devices; at least one processor; 
at least one computer-readable storage media; and a journal application embodied in program instructions stored on the at least one computer- readable storage media that, when executed by the at least one processor, direct the journal application to: (Brown − [0018] In an embodiment, the user device operated by users to access the application server is a mobile device that communicates with the application server over a wireless network.)
generate digital content as pages of the journal application, and display the pages on the one or more display devices, (Brown – [0019] A note taking function is provided for allowing a user to create a note on a user device. The created note can then be stored either on the user device or remotely via an application server. [0021-0022] the created notes may be based on templates from a list or a list of suggested templates.)
display, via a user interface of the journal application, selectable representations associated with templates, wherein each of the templates has a corresponding visual layout, implements one or more rules or functionalities, and is associated with at least one application that is external to the journal application; (Brown − [0021-0022] A template function is used for defining one or more templates for organizing data capture and visualizing the organized data. The user can manually select a template from a list or a list of suggested templates. The created notes may be based on templates from a list or a list of suggested templates.)
receive a user selection of one of the selectable representations; (Brown – [0062] FIG. 6 shows an example user interface 600 for user creation of a note and user entry of categories and binding rules for the note. [0098-99] Fig. 15 shows an example of a system outline of structure with experience data sources annotating behavioral progress application. Shortcuts that capture more structured information to the catch note stream as annotations. The shortcuts can come from templates designed by third parties and can be selected by a user input.)
in response to receiving the user selection of the one of the selectable representations, generate a smart page in place of an identified page of the journal application by: (Brown – [0105] the invention expands the idea to include templates or software modules that are selected and run within Catch based on context. [0129] A template example of an expense tracker as shown in FIG. 20A, FIG. 20B, FIG. 20C, and FIG. 20D, if the context is a restaurant during business hours use this template by default, but not on weekends and holidays.)
generating data fields in the identified page of the journal application, each data field corresponding to a different position in the identified page of the journal application; (Brown – [0105] the invention expands the idea to include templates or software modules that are selected and run within Catch based on context. [0129-0130] Capture note-taking system on a mobile device, including loadable modules with shortcuts and rules for processing capture information. Data can be annotated in the template data fields and can be stored in the notes database. In Fig. 20A-D displays data fields where the user can annotated data. The data fields include rule-based that is used for the annotate data. For example in Fig. 20D Place, People and Purpose are data fields in the template in which user inputs can be received.)
and assigning the one or more rules or functionalities of the associated template to the data fields, (Brown – [0129-0130] Capture note-taking system on a mobile device, including loadable modules with shortcuts and rules for processing capture information. Data can be annotated in the template data fields and can be stored in the notes database. In Fig. 20A-D displays data fields where the user can annotated data. The data fields include rule-based that is used for the annotate data. For example in Fig. 20D Place, People and Purpose are data fields in the template in which user inputs can be received.)
the visual layout of the smart page being different than the formless page visual layout of the identified page of the journal application; (Brown – [0129-0130] Capture note-taking system on a mobile device, including loadable modules with shortcuts and rules for processing capture information. Data can be annotated in the template data fields and can be stored in the notes database. In Fig. 20A-D displays data fields where the user can annotated data. The data fields include rule-based that is used for the annotate data. For example in Fig. 20D Place, People and Purpose are data fields in the template in which user inputs can be received.
display the smart page of the journal application on the one or more display devices; (Brown – [0129-0130] In Fig. 20A-D displays data fields where the user can annotated data. The data fields include rule-based that is used for the annotate data.)
determining a data field corresponding to the position; (Brown – [0129-0130] Fig. 20D. In the Expense tracker, shortcuts could include place or business where expense occurred, people who were present, and business purpose: all the data needed for expense reports for an employer. Data could be automatically shared with the company accountant. Analysis rules could include formatting and totaling expense data by category.)
and applying the one or more rules or functionalities to the free- form user input based on the determined data field; (Brown – [0129-0130] Fig. 20D. In the Expense tracker, shortcuts could include place or business where expense occurred, people who were present, and business purpose: all the data needed for expense reports for an employer. Data could be automatically shared with the company accountant. Applying analysis rules could include formatting and totaling expense data by category.)
automatically communicate the page data to the at least one application associated with the template; (Brown − [0076] The present invention can be directed to a dietary, health, or medical service. For example, with minimal friction, a user can submit his or her dietary behavior to be tracked by a diet service. In another example, medical information can be collected at a hospital visit or doctor's appointment and submitted to an electronic medical record (EMR) application. [0129-0130] Fig. 20A-D illustrates an expense tracker template that communicates with a third party application.
receive application data based on the page data from the at least one application associated with the template; (Brown − [0098-99] Fig. 15 shows an example of a system outline of structure with experience data sources annotating behavioral progress application. Shortcuts that capture more structured information to the catch note stream as annotations. The shortcuts can come from templates designed by third parties and can be selected by a user input. Communication with third party services via API. 5. Facebook and other social networks. [0129-0130] Fig. 20A-D illustrates an expense tracker template that communicates with a third party application.)
and display, on the smart page of the journal application, the application data received from the at least one application associated with the template. (Brown – [0129-0130] Fig. 20A-D. In the Expense tracker, shortcuts could include place or business where expense occurred, people who were present, and business purpose: all the data needed for expense reports for an employer. Data could be automatically shared with the company accountant. Analysis rules could include formatting and totaling expense data by category.)
Brown continue to teach receiving user input at the smart page of the journal application in one or more data fields (Brown – Fig. 6 [0062] [0129-0130] Fig. 20A-D) but does not explicitly teach the received user input is free-form user input
However, Yun teaches: wherein the pages of the journal application have a formless page visual layout and are configured to receive free-form user input, the free-form user input being received as touch input to the one or more display devices via a stylus or a finger of a user; (Yun − [0007] A user of a mobile terminal according to the present invention can use a memo function through handwriting input under any circumstances.)
while the smart page of the journal application is displayed: receive free-form user input at the smart page of the journal application in one or more of the data fields; (Yun − [0007] A user of a mobile terminal according to the present invention can use a memo function through handwriting input under any circumstances.)
display the free-form user input on the smart page of the journal application; (Yun − [0163] Fig. 8 displays a memo of handwritten input)
process the free-form user input received on the smart page of the journal application by applying the one or more rules or functionalities of the one or more data fields to the free-form user input to generate page data by: (Yun – [0273-0275] Fig. 64 illustrates a case where the user inputs handwriting of `Close to you` while the handwriting input function of a touch screen 151 is activated and selects through a tablet PC as a search object for the contents corresponding to the handwriting input. As illustrated in Fig. 65 searching the handwritten input, the music file 151R2 is retrieved in the memo file. As shown in Fig. 66, the controller 180 displays a control area 151S for controlling play of the retrieved music file 151R2.)
determining a position in the smart page of the journal application at which the free-form user input is received; (Yun – [0188-0189] Fig. 21-22 the data field pertaining to the handwriting input Room A searches for memo corresponding to the handwriting input Room A.
determining a data field corresponding to the position; (Yun – [0188-0189] Fig. 21-22 the data field pertaining to the handwriting input Room A searches for memo corresponding to the handwriting input Room A.)
and applying the one or more rules or functionalities to the free-form user input based on the determined data field; (Yun – [0188-0189] Fig. 21-22 The memo file is generate based searching for memo pertaining to Room A and displayed in Fig. 21 element 151K.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Brown and Yun as both inventions relate to document editing. Brown and Yun are analogous art of solving the problem of analyzing contextual data of note-taking pages. Adding the teaching of Yun provides Brown with the ability to retrieve data based on the handwritten input for modifying the note-taking pages. Therefore, providing the benefit of reducing unnecessary user input by retrieving contextual information when analyzing user inputs data received on the note-taking pages.
Brown continue to teach receiving user input at the smart page of the journal application in one or more data fields (Brown – Fig. 6 [0062] [0129-0130] Fig. 20A-D) but does not explicitly teach: the journal application do not constrain the free-form user input to a certain area of the smart page of the journal application,
However, Breiner teaches: wherein the data fields of the smart page of the journal application do not constrain the free-form user input to a certain area of the smart page of the journal application, (Breiner – [0006] graphics tablet, a flat board with a working surface on which a user draws with a special purpose pen-like stylus to create special effects on the computer screen. [0026] FIG. 12b is a plan view of a graphics tablet of the desk unit on which the notesheet is located, illustrating where the graphics tablet detects the location and pressure of the writing tip of the writing instrument; [0069] FIG. 14a illustrates the user completing one freehand element 330 of a note in freehand on the notesheet 32. [0070] A person may then create another freehand element 340 on the notesheet 32 as illustrated in FIG. 15a. A person may create freehand on different areas in the notesheet 32 that is generated on the graphic tablet.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Brown Yun and Breiner as each inventions relate to document editing. Brown, Yun and Breiner are analogous art of solving the problem of analyzing contextual data of note-taking pages. Adding the teaching of Breiner provides Brown and Yun with the ability to recognize freehand from a stylus in a notesheet (template). Therefore, providing the benefit of saving and sending information of freehand writing in a very friendly, practical and inexpensive manner.
Regarding dependents claim 2, Brown, Yun and Breiner discloses all the features with respect to claim 1 as outlined above
Brown teaches: wherein the journal application is configured to alter the any digital content currently displayed on the identified page of the journal application by changing a visual layout of the at least one identified page of the journal application. (Brown − [0076] [0098] The present invention can be directed to a dietary, health, or medical service. For example, with minimal friction, a user can submit his or her dietary behavior to be tracked by a diet service. In another example, medical information can be collected at a hospital visit or doctor's appointment and submitted to an electronic medical record (EMR) application. Selecting a shortcut to modify the template of the note page. [0129-0130] Fig. 20A-D. In the Expense tracker, shortcuts could include place or business where expense occurred, people who were present, and business purpose: all the data needed for expense reports for an employer. Data could be automatically shared with the company accountant. Analysis rules could include formatting and totaling expense data by category.)
Regarding dependents claim 5, Brown, Yun and Breiner discloses all the features with respect to claim 1 as outlined above
Brown teaches: wherein the automatic communication of the page data to the at least one application associated with the template causes a synchronization of the page data with the at least one application associated with the template. (Brown − [0076] [0098] The present invention can be directed to a dietary, health, or medical service. For example, with minimal friction, a user can submit his or her dietary behavior to be tracked by a diet service. In another example, medical information can be collected at a hospital visit or doctor's appointment and submitted to an electronic medical record (EMR) application. Selecting a shortcut to modify the template of the note page.)
Regarding dependents claim 7, Brown, Yun and Breiner discloses all the features with respect to claim 1 as outlined above
Brown teaches: wherein the application data is generated by the at least one application associated with the template using at least the page data. (Brown − [0098] FIG. 15 shows an example of a system outline of a structure with experience data sources annotating behavioral progress application, which the following items: 1. Catch life stream application. 2. Catch mobile App communication with Catch cloud via Catch API. 3. Catch lifestream data and annotations (metadata attached to experiences captured in Catch), 4. Communication with third party services via API. 5. Facebook and other social networks. 6. Evernote and other note services.)
Regarding dependents claim 9, Brown, Yun and Breiner discloses all the features with respect to claim 1 as outlined above
Brown does not explicitly teaches: wherein the free-form user input is received as touch input to the one or more display devices via a stylus or a finger of a user.
However, Yun teaches: wherein the free-form user input is received as touch input to the one or more display devices via a stylus or a finger of a user. (Yun − [0007] A user of a mobile terminal according to the present invention can use a memo function through handwriting input under any circumstances.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Brown Yun and Breiner as each inventions relate to document editing. Brown, Yun and Breiner are analogous art of solving the problem of analyzing contextual data of note-taking pages. Adding the teaching of Breiner provides Brown and Yun with the ability to recognize freehand from a stylus in a notesheet (template). Therefore, providing the benefit of saving and sending information of freehand writing in a very friendly, practical and inexpensive manner.
Regarding independent claim 12, Brown teaches: A method for applying templates to a journal application of at least one computing device, the method comprising: 
generating digital content as pages of the journal application, and displaying the pages on one or more display devices, (Brown – [0019] A note taking function is provided for allowing a user to create a note on a user device. The created note can then be stored either on the user device or remotely via an application server. [0021-0022] the created notes may be based on templates from a list or a list of suggested templates.)
displaying, via a user interface of the journal application, selectable representations associated with templates, wherein each of the templates has a corresponding visual layout, implements one or more rules or functionalities, and is associated with at least one application that is external to the journal application; (Brown − [0021-0022] A template function is used for defining one or more templates for organizing data capture and visualizing the organized data. The user can manually select a template from a list or a list of suggested templates. The created notes may be based on templates from a list or a list of suggested templates.)
receiving a user selection of one of the selectable representations; (Brown – [0062] FIG. 6 shows an example user interface 600 for user creation of a note and user entry of categories and binding rules for the note. [0098-99] Fig. 15 shows an example of a system outline of structure with experience data sources annotating behavioral progress application. Shortcuts that capture more structured information to the catch note stream as annotations. The shortcuts can come from templates designed by third parties and can be selected by a user input.)
in response to receiving the user selection of the one of the selectable representations, generating a smart page in place of an identified page of the journal application, wherein generating the smart page comprises: (Brown – [0105] the invention expands the idea to include templates or software modules that are selected and run within Catch based on context. [0129] A template example of an expense tracker as shown in FIG. 20A, FIG. 20B, FIG. 20C, and FIG. 20D, if the context is a restaurant during business hours use this template by default, but not on weekends and holidays.)
generating data fields in the identified page of the journal application, each data field corresponding to a different position in the identified page of the journal application; (Brown – [0105] the invention expands the idea to include templates or software modules that are selected and run within Catch based on context. [0129-0130] Capture note-taking system on a mobile device, including loadable modules with shortcuts and rules for processing capture information. Data can be annotated in the template data fields and can be stored in the notes database. In Fig. 20A-D displays data fields where the user can annotated data. The data fields include rule-based that is used for the annotate data. For example in Fig. 20D Place, People and Purpose are data fields in the template in which user inputs can be received.)
and assigning the one or more rules or functionalities of the associated template to the data fields, (Brown – [0129-0130] Capture note-taking system on a mobile device, including loadable modules with shortcuts and rules for processing capture information. Data can be annotated in the template data fields and can be stored in the notes database. In Fig. 20A-D displays data fields where the user can annotated data. The data fields include rule-based that is used for the annotate data. For example in Fig. 20D Place, People and Purpose are data fields in the template in which user inputs can be received.)
the visual layout of the smart page being different than the formless page visual layout of the identified page of the journal application; (Brown – [0129-0130] Capture note-taking system on a mobile device, including loadable modules with shortcuts and rules for processing capture information. Data can be annotated in the template data fields and can be stored in the notes database. In Fig. 20A-D displays data fields where the user can annotated data. The data fields include rule-based that is used for the annotate data. For example in Fig. 20D Place, People and Purpose are data fields in the template in which user inputs can be received.)
displaying the smart page of the journal application on the one or more display devices; (Brown – [0129-0130] In Fig. 20A-D displays data fields where the user can annotated data. The data fields include rule-based that is used for the annotate data.)
determining a data field corresponding to the position; (Brown – [0129-0130] Fig. 20D. In the Expense tracker, shortcuts could include place or business where expense occurred, people who were present, and business purpose: all the data needed for expense reports for an employer. Data could be automatically shared with the company accountant. Analysis rules could include formatting and totaling expense data by category.
and applying the one or more rules or functionalities to the free-form user input based on the determined data field; (Brown – [0129-0130] Fig. 20D. In the Expense tracker, shortcuts could include place or business where expense occurred, people who were present, and business purpose: all the data needed for expense reports for an employer. Data could be automatically shared with the company accountant. Applying analysis rules could include formatting and totaling expense data by category.)
automatically communicating the page data to the at least one application associated with the template; (Brown − [0076] The present invention can be directed to a dietary, health, or medical service. For example, with minimal friction, a user can submit his or her dietary behavior to be tracked by a diet service. In another example, medical information can be collected at a hospital visit or doctor's appointment and submitted to an electronic medical record (EMR) application. [0129-0130] Fig. 20A-D illustrates an expense tracker template that communicates with a third party application.)
receiving application data based on the page data from the at least one application associated with the template; (Brown − [0098-99] Fig. 15 shows an example of a system outline of structure with experience data sources annotating behavioral progress application. Shortcuts that capture more structured information to the catch note stream as annotations. The shortcuts can come from templates designed by third parties and can be selected by a user input. Communication with third party services via API. 5. Facebook and other social networks. [0129-0130] Fig. 20A-D illustrates an expense tracker template that communicates with a third party application.
and displaying, on the smart page of the journal application, the application data received from the at least one application associated with the template. (Brown – [0129-0130] Fig. 20A-D. In the Expense tracker, shortcuts could include place or business where expense occurred, people who were present, and business purpose: all the data needed for expense reports for an employer. Data could be automatically shared with the company accountant. Analysis rules could include formatting and totaling expense data by category.)
Brown continue to teach receiving user input at the smart page of the journal application in one or more data fields (Brown – Fig. 6 [0062] [0129-0130] Fig. 20A-D) but does not explicitly teach the received user input is free-form user input
However, Yun teaches: wherein the pages of the journal application have a formless page visual layout and are configured to receive free-form user input, the free-form user input being received as touch input to the one or more display devices via a stylus or a finger of a user; (Yun − [0007] A user of a mobile terminal according to the present invention can use a memo function through handwriting input under any circumstances.)
while the smart page of the journal application is displayed: receiving free-form user input at the smart page of the journal application in one or more of the data fields; (Yun − [0007] A user of a mobile terminal according to the present invention can use a memo function through handwriting input under any circumstances.)
displaying the free-form user input on the smart page of the journal application; (Yun − [0163] Fig. 8 displays a memo of handwritten input
processing the free-form user input received on the smart page of the journal application by applying the one or more rules or functionalities of the one or more data fields to the free-form user input to generate page data by: : (Yun – [0273-0275] Fig. 64 illustrates a case where the user inputs handwriting of `Close to you` while the handwriting input function of a touch screen 151 is activated and selects through a tablet PC as a search object for the contents corresponding to the handwriting input. As illustrated in Fig. 65 searching the handwritten input, the music file 151R2 is retrieved in the memo file. As shown in Fig. 66, the controller 180 displays a control area 151S for controlling play of the retrieved music file 151R2.)
determining a position in the smart page of the journal application at which the free-form user input is received; (Yun – [0188-0189] Fig. 21-22 the data field pertaining to the handwriting input Room A searches for memo corresponding to the handwriting input Room A.)
determining a data field corresponding to the position; (Yun – [0188-0189] Fig. 21-22 the data field pertaining to the handwriting input Room A searches for memo corresponding to the handwriting input Room A.)
and applying the one or more rules or functionalities to the free-form user input based on the determined data field; (Yun – [0188-0189] Fig. 21-22 The memo file is generate based searching for memo pertaining to Room A and displayed in Fig. 21 element 151K.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Brown and Yun as both inventions relate to document editing. Brown and Yun are analogous 
Brown continue to teach receiving user input at the smart page of the journal application in one or more data fields (Brown – Fig. 6 [0062] [0129-0130] Fig. 20A-D) but does not explicitly teach: the journal application do not constrain the free-form user input to a certain area of the smart page of the journal application
However, Breiner teaches: wherein the data fields of the smart page of the journal application do not constrain the free-form user input to a certain area of the smart page of the journal application, (Breiner – [0006] graphics tablet, a flat board with a working surface on which a user draws with a special purpose pen-like stylus to create special effects on the computer screen. [0026] FIG. 12b is a plan view of a graphics tablet of the desk unit on which the notesheet is located, illustrating where the graphics tablet detects the location and pressure of the writing tip of the writing instrument; [0069] FIG. 14a illustrates the user completing one freehand element 330 of a note in freehand on the notesheet 32. [0070] A person may then create another freehand element 340 on the notesheet 32 as illustrated in FIG. 15a. A person may create freehand on different areas in the notesheet 32 that is generated on the graphic tablet.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Brown 
Regarding dependents claim 14, Brown, Yun and Breiner discloses all the features with respect to claim 12 as outlined above
Brown teaches: wherein the automatically communicating the page data causes a synchronization of the page data with the at least one application associated with the template. (Brown − [0076] [0098] The present invention can be directed to a dietary, health, or medical service. For example, with minimal friction, a user can submit his or her dietary behavior to be tracked by a diet service. In another example, medical information can be collected at a hospital visit or doctor's appointment and submitted to an electronic medical record (EMR) application. Selecting a shortcut to modify the template of the note page.)
Regarding dependents claim 16, Brown, Yun and Breiner discloses all the features with respect to claim 12 as outlined above
Brown teaches: wherein the application data is generated by the application based at least in part on the page data. (Brown − [0098] FIG. 15 shows an example of a system outline of a structure with experience data sources annotating behavioral progress application, which the following items: 1. Catch lifestream application. 2. Catch mobile App communication with Catch cloud via Catch API. 3. Catch lifestream data and annotations (metadata attached to experiences captured in Catch), 4. Communication with third party services via API. 5. Facebook and other social networks. 6. Evernote and other note services.)
Regarding dependents claim 17, Brown, Yun and Breiner discloses all the features with respect to claim 22 as outlined above
Brown teaches: wherein the altering of the any digital content currently displayed on the identified page of the journal application comprises changing a visual layout of the identified page of the journal application. (Brown − [0076] [0098] The present invention can be directed to a dietary, health, or medical service. For example, with minimal friction, a user can submit his or her dietary behavior to be tracked by a diet service. In another example, medical information can be collected at a hospital visit or doctor's appointment and submitted to an electronic medical record (EMR) application. Selecting a shortcut to modify the template of the note page. [0129-0130] Fig. 20A-D. In the Expense tracker, shortcuts could include place or business where expense occurred, people who were present, and business purpose: all the data needed for expense reports for an employer. Data could be automatically shared with the company accountant. Analysis rules could include formatting and totaling expense data by category.)
Regarding independent claim 19, Brown teaches: One or more computer-readable storage devices comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising: 
generating digital content as pages of a journal application, and display the pages on one or more display devices, (Brown – [0019] A note taking function is provided for allowing a user to create a note on a user device. The created note can then be stored either on the user device or remotely via an application server. [0021-0022] the created notes may be based on templates from a list or a list of suggested templates.)
displaying, via a user interface of the journal application, selectable representations associated with templates, wherein each of the templates has a corresponding visual layout, implements one or more rules or functionalities, and is associated with at least one application that is external to the journal application; (Brown − [0021-0022] A template function is used for defining one or more templates for organizing data capture and visualizing the organized data. The user can manually select a template from a list or a list of suggested templates. The created notes may be based on templates from a list or a list of suggested templates.)
receiving a user selection of one of the selectable representations; (Brown – [0062] FIG. 6 shows an example user interface 600 for user creation of a note and user entry of categories and binding rules for the note. [0098-99] Fig. 15 shows an example of a system outline of structure with experience data sources annotating behavioral progress application. Shortcuts that capture more structured information to the catch note stream as annotations. The shortcuts can come from templates designed by third parties and can be selected by a user input.)
in response to receiving the user selection of the one of the selectable representations, generating a smart page in place of an identified page of the journal application, wherein generating the smart page comprises: (Brown – [0105] the invention expands the idea to include templates or software modules that are selected and run within Catch based on context. [0129] A template example of an expense tracker as shown in FIG. 20A, FIG. 20B, FIG. 20C, and FIG. 20D, if the context is a restaurant during business hours use this template by default, but not on weekends and holidays.)
generating data fields in the identified page of the journal application, each data field corresponding to a different position in the identified page of the journal application; (Brown – [0105] the invention expands the idea to include templates or software modules that are selected and run within Catch based on context. [0129-0130] Capture note-taking system on a mobile device, including loadable modules with shortcuts and rules for processing capture information. Data can be annotated in the template data fields and can be stored in the notes database. In Fig. 20A-D displays data fields where the user can annotated data. The data fields include rule-based that is used for the annotate data. For example in Fig. 20D Place, People and Purpose are data fields in the template in which user inputs can be received.)
and assigning the one or more rules or functionalities of the associated template to the data fields, (Brown – [0129-0130] Capture note-taking system on a mobile device, including loadable modules with shortcuts and rules for processing capture information. Data can be annotated in the template data fields and can be stored in the notes database. In Fig. 20A-D displays data fields where the user can annotated data. The data fields include rule-based that is used for the annotate data. For example in Fig. 20D Place, People and Purpose are data fields in the template in which user inputs can be received.
the visual layout of the smart page being different than formless page visual layout of the identified page of the journal application; (Brown – [0129-0130] Capture note-taking system on a mobile device, including loadable modules with shortcuts and rules for processing capture information. Data can be annotated in the template data fields and can be stored in the notes database. In Fig. 20A-D displays data fields where the user can annotated data. The data fields include rule-based that is used for the annotate data. For example in Fig. 20D Place, People and Purpose are data fields in the template in which user inputs can be received.)
displaying the smart page of the journal application on the one or more display devices; (Brown – [0129-0130] In Fig. 20A-D displays data fields where the user can annotated data. The data fields include rule-based that is used for the annotate data.)
determining a data field corresponding to the position; (Brown – [0129-0130] Fig. 20D. In the Expense tracker, shortcuts could include place or business where expense occurred, people who were present, and business purpose: all the data needed for expense reports for an employer. Data could be automatically shared with the company accountant. Analysis rules could include formatting and totaling expense data by category.)
and applying the one or more rules or functionalities to the free-form user input based on the determined data field; (Brown – [0129-0130] Fig. 20D. In the Expense tracker, shortcuts could include place or business where expense occurred, people who were present, and business purpose: all the data needed for expense reports for an employer. Data could be automatically shared with the company accountant. Applying analysis rules could include formatting and totaling expense data by category.
automatically communicating the page data to the at least one application associated with the template; (Brown − [0076] The present invention can be directed to a dietary, health, or medical service. For example, with minimal friction, a user can submit his or her dietary behavior to be tracked by a diet service. In another example, medical information can be collected at a hospital visit or doctor's appointment and submitted to an electronic medical record (EMR) application. [0129-0130] Fig. 20A-D illustrates an expense tracker template that communicates with a third party application.)
receiving application data based on the page data from the at least one application associated with the template; (Brown − [0098-99] Fig. 15 shows an example of a system outline of structure with experience data sources annotating behavioral progress application. Shortcuts that capture more structured information to the catch note stream as annotations. The shortcuts can come from templates designed by third parties and can be selected by a user input. Communication with third party services via API. 5. Facebook and other social networks. [0129-0130] Fig. 20A-D illustrates an expense tracker template that communicates with a third party application.)
and displaying, on the smart page of the journal application, the application data received from the at least one application associated with the template. (Brown – [0129-0130] Fig. 20A-D. In the Expense tracker, shortcuts could include place or business where expense occurred, people who were present, and business purpose: all the data needed for expense reports for an employer. Data could be automatically shared with the company accountant. Analysis rules could include formatting and totaling expense data by category.
Brown continue to teach receiving user input at the smart page of the journal application in one or more data fields (Brown – Fig. 6 [0062] [0129-0130] Fig. 20A-D) but does not explicitly teach the received user input is free-form user input
However, Yun teaches: wherein the pages of the journal application have a formless page visual layout and are configured to receive free-form user input, the free-form user input being received as touch input to the one or more display devices via a stylus or a finger of a user; (Yun − [0007] A user of a mobile terminal according to the present invention can use a memo function through handwriting input under any circumstances.)
while the smart page of the journal application is displayed: receiving free-form user input at the smart page of the journal application in one or more of the data fields; (Yun − [0007] A user of a mobile terminal according to the present invention can use a memo function through handwriting input under any circumstances.)
displaying the free-form user input on the smart page of the journal application; (Yun − [0163] Fig. 8 displays a memo of handwritten input)
processing the free-form user input received on the smart page of the journal application by applying the one or more rules or functionalities of the one or more of the data fields to the free-form user input to generate page data by: (Yun – [0273-0275] Fig. 64 illustrates a case where the user inputs handwriting of `Close to you` while the handwriting input function of a touch screen 151 is activated and selects through a tablet PC as a search object for the contents corresponding to the handwriting input. As illustrated in Fig. 65 searching the handwritten input, the music file 151R2 is retrieved in the memo file. As shown in Fig. 66, the controller 180 displays a control area 151S for controlling play of the retrieved music file 151R2.)
determining a position in the smart page of the journal application at which the free-form user input is received; (Yun – [0188-0189] Fig. 21-22 the data field pertaining to the handwriting input Room A searches for memo corresponding to the handwriting input Room A.)
determining a data field corresponding to the position; (Yun – [0188-0189] Fig. 21-22 the data field pertaining to the handwriting input Room A searches for memo corresponding to the handwriting input Room A.)
and applying the one or more rules or functionalities to the free-form user input based on the determined data field; (Yun – [0188-0189] Fig. 21-22 The memo file is generate based searching for memo pertaining to Room A and displayed in Fig. 21 element 151K.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Brown and Yun as both inventions relate to document editing. Brown and Yun are analogous art of solving the problem of analyzing contextual data of note-taking pages. Adding the teaching of Yun provides Brown with the ability to retrieve data based on the handwritten input for modifying the note-taking pages. Therefore, providing the benefit of reducing unnecessary user input by retrieving contextual information when analyzing user inputs data received on the note-taking pages.
Brown continue to teach receiving user input at the smart page of the journal application in one or more data fields (Brown – Fig. 6 [0062] [0129-0130] Fig. 20A-D)  does explicitly teach: the journal application do not constrain the free-form user input to a certain area of the smart page of the journal application
However, Breiner teaches: wherein the data fields of the smart page of the journal application do not constrain the free-form user input to a certain area of the smart page of the journal application, (Breiner – [0006] graphics tablet, a flat board with a working surface on which a user draws with a special purpose pen-like stylus to create special effects on the computer screen. [0026] FIG. 12b is a plan view of a graphics tablet of the desk unit on which the notesheet is located, illustrating where the graphics tablet detects the location and pressure of the writing tip of the writing instrument; [0069] FIG. 14a illustrates the user completing one freehand element 330 of a note in freehand on the notesheet 32. [0070] A person may then create another freehand element 340 on the notesheet 32 as illustrated in FIG. 15a. A person may create freehand on different areas in the notesheet 32 that is generated on the graphic tablet.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Brown Yun and Breiner as each inventions relate to document editing. Brown, Yun and Breiner are analogous art of solving the problem of analyzing contextual data of note-taking pages. Adding the teaching of Breiner provides Brown and Yun with the ability to recognize freehand from a stylus in a notesheet (template). Therefore, providing the benefit of saving and sending information of freehand writing in a very friendly, practical and inexpensive manner.
Regarding dependents claim 20, Brown, Yun and Breiner discloses all the features with respect to claim 19 as outlined above
Brown teaches: wherein the automatic communication of the page data to the at least one application associated with the smart template to cause causes a synchronization of the page data with the at least one application associated with the template. (Brown − [0076] The present invention can be directed to a dietary, health, or medical service. For example, with minimal friction, a user can submit his or her dietary behavior to be tracked by a diet service. In another example, medical information can be collected at a hospital visit or doctor's appointment and submitted to an electronic medical record (EMR) application.)
Regarding dependents claim 21, Brown, Yun and Breiner discloses all the features with respect to claim 1 as outlined above
Brown teaches: alter any digital content currently displayed on the identified page of the journal application. (Brown − [0076] [0098] The present invention can be directed to a dietary, health, or medical service. For example, with minimal friction, a user can submit his or her dietary behavior to be tracked by a diet service. In another example, medical information can be collected at a hospital visit or doctor's appointment and submitted to an electronic medical record (EMR) application. Selecting a shortcut to modify the template of the note page. [0129-0130] Fig. 20D. In the Expense tracker, shortcuts could include place or business where expense occurred, people who were present, and business purpose: all the data needed for expense reports for an employer. Data could be automatically shared with the company accountant. Applying analysis rules could include formatting and totaling expense data by category.
Regarding dependents claim 22, Brown, Yun and Breiner discloses all the features with respect to claim 12 as outlined above
Brown teaches: altering any digital content currently displayed on the identified page of the journal application. (Brown − [0076] [0098] The present invention can be directed to a dietary, health, or medical service. For example, with minimal friction, a user can submit his or her dietary behavior to be tracked by a diet service. In another example, medical information can be collected at a hospital visit or doctor's appointment and submitted to an electronic medical record (EMR) application. Selecting a shortcut to modify the template of the note page. [0129-0130] Fig. 20D. In the Expense tracker, shortcuts could include place or business where expense occurred, people who were present, and business purpose: all the data needed for expense reports for an employer. Data could be automatically shared with the company accountant. Applying analysis rules could include formatting and totaling expense data by category.)

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Yun in view of Breiner and in further view of Hinckley et al. (US PGPUB: 20110209102, Filed Date: Aug. 25, 2011, hereinafter “Hinckley”)
Regarding dependents claim 10, Brown, Yun and Henshall discloses all the features with respect to claim 1 as outlined above
Brown does not explicitly teaches: wherein the computing device comprises a dual-display device comprising a first display device and a second display device.
However, Hinckley teaches: wherein the computing device comprises a dual-display device comprising a first display device and a second display device. (Hinckley − [0036] In this example environment 100, the computing device 102 is a multi-screen device that includes a first screen 104 and a second screen 106, which can each be implemented as any type of display device, display system, and/or touch-screen.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Brown, Yun, Breiner and Hinckley as each inventions are related to document editing applications. Adding the teaching of Hinckley allows the user the benefit of viewing plurality of note at the same time. Therefore, providing the benefit of organizing notes and incorporating external data into notes.
Regarding dependents claim 11 Brown, Yun and Henshall discloses all the features with respect to claim 10 as outlined above
Brown does not explicitly teach: wherein the digital content is displayed as a sequence of pages of the journal application on both the first and second display devices of the dual-display device.
However, Hinckley teaches: wherein the digital content is displayed as a sequence of pages of the journal application on both the first and second display devices of the dual-display device. (Hinckley − [0036] In this example environment 100, the computing device 102 is a multi-screen device that includes a first screen 104 and a second screen 106, which can each be implemented as any type of display device, display system, and/or touch-screen.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Brown, Yun, Breiner and Hinckley as each inventions are related to document editing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-3pm, 6pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177